                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                EASTERN DIVISION

MICHAEL A. WILKINSON                                                                     PLAINTIFF

V.                             NO. 2:19CV00019 SWW-JTR

ANDREW SAUL,
Commissioner of Social Security Administration1                                        DEFENDANT

                             RECOMMENDED DISPOSITION

        The following Recommended Disposition (“Recommendation”) has been sent

to United States District Judge Susan Webber Wright. You may file written

objections to all or part of this Recommendation. If you do so, those objections must:

(1) specifically explain the factual and/or legal basis for your objections; and (2) be

received by the Clerk of this Court within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

        Plaintiff, Michael A. Wilkinson (“Wilkinson”), applied for disability benefits

on April 19, 2016, alleging disability beginning on January 25, 2016. (Tr. at 15).

After conducting a hearing, the Administrative Law Judge (“ALJ”) denied his

application. (Tr. at 24). The Appeals Council denied Wilkinson’s request for review.

1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.
(Tr. at 1). Thus, the ALJ=s decision now stands as the final decision of the

Commissioner. Wilkinson has filed a Complaint seeking judicial review from this

Court.

         For the reasons stated below, the Court concludes that the Commissioner’s

decision should be affirmed.

II. The Commissioner=s Decision:

         The ALJ found that Wilkinson had not engaged in substantial gainful activity

since the alleged onset date of January 25, 2016 (Tr. at 17). At Step Two, the ALJ

found that Wilkinson has the following severe impairments: left eye blindness and

right eye blurriness due to histoplasmosis with retinitis and allergic rhinitis. Id.

         After finding that Wilkinson’s impairments did not meet or equal a listed

impairment (Tr. at 18), the ALJ determined that Wilkinson had the residual

functional capacity (ARFC@) to perform the full range of medium work, except that:

(1) he could not perform jobs requiring balance, unrestricted heights, scaffolding, or

ladders; (2) he must avoid temperature extremes, heavy chemicals, heavy dust, and

heavy fumes; (3) he cannot operate moving machinery such as forklifts or cars in

terms of transportation/driving; and (4) he is limited to unskilled work. (Tr. at 19).

         The ALJ found that, based on his RFC, Wilkinson was unable to perform any

past relevant work. (Tr. at 22). At Step Five, the ALJ relied on the testimony of a

Vocational Expert ("VE") to find that, based on Wilkinson's age, education, work
experience and RFC, jobs existed in significant numbers in the national economy

that he could perform, including work as a skin picker, a laundry worker, and an

offbearer.2 (Tr. at 23). Thus, the ALJ found that Wilkinson was not disabled. Id.

III.   Discussion:

       A.   Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

        “[O]ur review is more than an examination of the record for the
        existence of substantial evidence in support of the Commissioner’s
        decision; we also take into account whatever in the record fairly
        detracts from that decision.” Reversal is not warranted, however,
        “merely because substantial evidence would have supported an
        opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       It is not the task of this Court to review the evidence and make an independent



2
 An offbearer is a worker who removes partly processed or completed products from a machine,
conveyor belt, power saw, or other equipment. https://www.merriam-webster.com/dictionary/off-
bearer.

                                             3
decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477.

      B.   Wilkinson=s Arguments on Appeal

      Wilkinson contends that substantial evidence does not support the ALJ=s

decision to deny benefits. He argues that the ALJ failed to consider his impairments

in combination, he failed to fully develop the record, and the RFC did not fully

incorporate his limitations. After reviewing the record as a whole, the Court

concludes that the ALJ did not err in denying benefits.

      Wilkinson’s main problem was with his vision. He is blind in his left eye. (Tr.

at 20). In January 2016, he had a grossly normal eye exam but was diagnosed with

retinal edema. (Tr. at 313). Dr. Edward Bryant, M.D., at West Memphis Eye Center,

diagnosed histoplasmosis with retinitis and fluid leakage in the right eye. (Tr. at 335-

337, 384-420). Injections of Avastin were administered at that time. (Tr. at 393, 402,

418). Wilkinson said that this treatment helped a lot. (Tr. at 51). Impairments that

are controllable or amenable to treatment do not support a finding of total disability.

Mittlestedt v. Apfel, 204 F.3d 847, 852 (8th Cir. 2000).

      Wilkinson also had allergic rhinitis, but treated that with an inhaler and did

                                           4
not require anything more aggressive. And finally, he alleged headaches, but he said

that aspirin helped. (Tr. at 58).

       Two state-agency reviewing doctors considered all of Wilkinson’s

impariemtns and found that he had no postural limitations but vision was decreased

in his left eye. (Tr. at 73-89). The ALJ gave these opinions less weight because he

felt like Wilkinson’s vision resulted in postural limitations, which he imposed in the

RFC.

       Wilkinson said he could do things like fix meals, mow and garden, shop in

stores, and handle personal care. (Tr. at 212-215). Such daily activities undermine

his claims of disability. Shannon v. Chater, 54 F.3d 484, 487 (8th Cir. 1995).

       Wilkinson alleges that the ALJ failed to consider his impairments in

combination. The ALJ properly considered all impairments at Step Two. He

reviewed the medical evidence and medical opinions, Wilkinson’s subjective

complaints, and his activities of daily living. (Tr. at 20-22). See Mapes v. Chater, 82

F.3d 259, 264 (8th Cir. 1996)(an ALJ has sufficiently considered the combined

effects of a claimant’s impairments when he has discussed the impairments and

complaints of pain and concluded that they did not restrict the claimant from work).

The ALJ further evaluated all of the severe impairments at Step Three by discussing

the Listings involved in each condition. Because the ALJ reviewed the record as a

                                          5
whole and discussed the impairments evidenced therein, Wilkinson’s first argument

fails.

         Additionally, further development of the record was unwarranted. The record

contains treatment from a specialist and non-examining medical opinions, but not

much else. An ALJ does have a basic duty to develop a reasonably complete record.

Clark v. Shalala, 28 F.3d 828, 830-831 (8th Cir. 1994). However, it is well-settled

that a Plaintiff has the burden of proving her disability; the ALJ does not have to

serve as counsel for the Plaintiff. Id. The ALJ is required to recontact a treating or

consulting physician or order further testing only if the medical records presented

do not provide sufficient evidence to make a decision on disability. Martise v.

Astrue, 641 F.3d 909, 926-7 (8th Cir. 2011). The evidence was not in conflict in this

case, and the ALJ cannot be faulted when Wilkinson did not provide more medical

evidence to support his case.

         Finally, for the reasons stated above, the RFC fully incorporated Wilkinson’s

limitations. Treatment was conservative and it helped with Wilkinson’s conditions.

He could perform a variety of daily activities. The only restriction assigned by any

doctor was from Dr. Bryant, who said Wilkinson should not drive at night. (Tr. at

318, 321, 335, 337). The RFC contained a prohibition on driving. (Tr. at 19).

         Within Wilkinson’s RFC argument, he asserts that the DOT was in conflict

                                           6
with the VE testimony because the jobs identified required better vision than

Wilkinson had. But the VE addressed that concern fully: he gave examples of why

each job did not require more than occasional use of vision. (Tr. at 60-65). The ALJ

properly relied upon VE testimony.

IV.   Conclusion:

      There is substantial evidence to support the Commissioner=s decision that

Wilkinson was not disabled. The ALJ properly weighed the medical opinions and

he based his decision on a fully developed record.

      IT IS THEREFORE RECOMMENDED that the Commissioner’s decision be

AFFIRMED and that the case be DISMISSED, with prejudice.

      DATED this 16th day of August 2019.



                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                         7
